DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0224340) in view of Amano (US 2013/0280540).	
Regarding claims 1 and 10, Hatta et al. teaches an interlayer film for laminated glass (See Abstract), being a single-layered interlayer film provided with only a first layer (paragraph [0007]), the first layer containing i) a polyvinyl butyral resin (paragraph [0035]), ii) a plasticizer, which is triethylene glycol di-2- ethylbutyrate (paragraphs [0041]-[0042]), in a content of 30 to 60 parts by weight relative to 100 parts by weight of the polyvinyl butyral resin contained in the first layer (paragraph [0045]), and iii) heat shielding particles, which are selected from the group consisting of tin-doped indium oxide particles and antimony-doped tin oxide particles (paragraphs [0007], [0067] and [0104]), in a content of approximately 0.3% by weight of the first layer (as calculated from amounts disclosed in Example 1, See page 10, Table 1) which falls within the claimed range of 0.01 to 1 % by weight in 100% by weight of the first layer. Given that the first layer does not require magnesium, the first layer contains no magnesium or contains magnesium in a content of 50 ppm or less.
Hatta et al. fails to teach first layer containing phosphorus compound having the polyoxyalkylene group as claimed.
However, Amano teaches an interlayer film (See Title) wherein the first layer contains a phosphorus compound having the polyoxyalkylene group (paragraph [0065]) which is identical to that used in the present invention (See paragraphs [0191]-[0195] of Applicant’s US-PGPub) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a phosphorus compound as claimed in the first layer of Hatta et al. in order to suppress aggregation of particles (Amano, paragraph [0064]).
Regarding claim 3, given that the first layer does not require magnesium, the first layer of Hatta et al. contains no alkali metal or contains an alkali metal in a content of 1000 ppm or less.  
Regarding claim 11, given that Hatta et al. in view of Amano teaches the first layer as presently claimed being an interlayer film, it is clear that the first layer would be capable of being provided as a surface layer of the interlayer film.
Regarding claim 12, given that Hatta et al. teaches one or more other interlayer films may be laminated (paragraph [0062]), Hatta et al. teaches being an interlayer film for laminated glass having a two or more-layer structure and being further provided with a second layer containing a thermoplastic resin, the first layer being arranged on a first surface side of the second layer and the first layer, and the first layer containing components as set forth above. Given the overlap between the interlayer film of Hatta et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an interlayer film that is both disclosed by Hatta et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claim 13, given that Hatta et al. teaches one or more other interlayer films may be laminated (paragraph [0062]), Hatta et al. teaches being an interlayer film for laminated glass having a three or more-layer structure and being further provided with a third layer containing a .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0224340) in view of Amano (US 2013/0280540) and further, in view of Fukatani et al. (US 2006/0110593).
Hatta et al. in view of Amano is relied upon as disclosed above.
Regarding claim 15, Hatta et al. in view of Amano teaches further comprising additives including light stabilizers (paragraph [0056]), i.e. ultraviolet ray screening agent but fail to teach the specific type of ultraviolet ray screening agent.
However, Fukatani et al. teaches interlayer film comprising heat shielding particles (See Abstract, paragraph [0038]) and further comprising an ultraviolet ray screening agent, the ultraviolet ray screening agent comprising at least one of platinum particles coated with silica and palladium particles coated with silica (paragraphs [0056]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an ultraviolet ray screening agent in the interlayer film of Hatta et al. in view of Amano in order to suppress deterioration of the interlayer film (Fukatani et al., paragraphs [0061]-[0062]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0224340) in view of Amano (US 2013/0280540) and further, in view of Smith et al. (US 2012/0160304).
Hatta et al. in view of Amano is relied upon as disclosed above.
Regarding claim 16, Hatta et al. in view of Amano teaches further comprising a light stabilizer (Hatta et al., paragraph [0056]) but fail to teach the specific type of light stabilizer as claimed.
However, Smith teaches an interlayer film for laminated glass (See Abstract) further comprising a light stabilizer, the light stabilizer comprising a hindered amine light stabilizer in which an alkyl group, an alkoxy group, or a hydrogen atom is bonded to a nitrogen of a piperidine structure (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a light stabilizer in the interlayer film of Hatta et al. in view of Amano in order to provide light stability (Smith, paragraph [0032]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2007/0224340) in view of Amano (US 2013/0280540) and further, in view of Tsunoda et al. (US 10,363,721).
Hatta et al. in view of Amano is relied upon as disclosed above.
Regarding claims 17 and 18, Hatta et al. in view of Amano teaches further comprising additives (Hatta et al., paragraph [0056]) but fails to teach further comprising (1) a pigment or a dye, and (2) a fluorescent brightening agent and at least one of a naphthalocyanine compound and an anthracyanine compound.
However, Tsunoda et al. teaches an interlayer film for laminated glass (See Abstract) further comprising additives such as (1) a pigment or a dye, and (2) a fluorescent brightening agent (col. 18, lines 29-37) and at least one of a naphthalocyanine compound and an anthracyanine compound (col. 12, lines 11-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a pigment or a dye, and a fluorescent brightening agent in the interlayer film of Hatta et al. in view of Amano in order to enhance anti-glare properties (Tsunoda et al., col. 1, lines 32-35) and to include at least one of a naphthalocyanine compound and an anthracyanine compound in the interlayer film of Hatta et al. in view of Amano in order to further heighten the heat shielding properties of the interlayer film and laminated glass (Tsunoda et al., col. 12, lines 21-26).


Claim(s) 1, 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 8,221,535).	
Regarding claim 1, Hagiwara et al. teaches an interlayer film for laminated glass (See Title), being a single-layered interlayer film provided with only a first layer (col. 15, lines 22-41), the first layer containing alkali earth metal salt including magnesium with a lower limit of the amount being 10 ppm (0.001 parts by weight, col. 14, lines 1-19) which overlaps the claimed range of content of 50 ppm or less and the first layer containing 1) a phosphorus compound, which is polyoxyethylene alkyl ether phosphate (col. 8, lines 4-7) in a content of 0.02 to 20% by weight (col. 11, lines 14-16), which overlaps the claimed range of 0.7 % by weight or more and 3.5 % by weight or less in 100 % by weight of the first layer, the first layer containing i) a 
Regarding claim 3, Hagiwara et al. teaches wherein the first layer contains no alkali metal or contains an alkali metal in a content of 10 ppm to 10000 ppm (0.001 to 1.0 parts by weight, col. 14, lines 14-28) which overlaps the claimed range of 1000 ppm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 10, Hagiwara et al. teaches wherein the first layer contains the phosphorus compound (col. 8, lines 4-7).
Regarding claim 11, given that Hagiwara et al. teaches the first layer as presently claimed being an interlayer film, it is clear that the first layer would be capable of being provided as a surface layer of the interlayer film.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 8,221,535) in view of Ohmoto et al. (US 20150168619).
Hagiwara et al. is relied upon as disclosed above.
Regarding claims 12 and 13, Hagiwara et al. teaches first layer containing components as set forth in claim 1 but fails to teach interlayer film having a two or more-layer structure as claimed.
However, Ohmoto et al. teaches an interlayer film for laminated glass (See Abstract) having a two or more-layer structure including three or more (paragraphs [0036]) and being further provided with a second layer containing a thermoplastic resin and a third layer containing a thermoplastic resin (paragraphs [0037] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a second layer and a third layer on the first layer of Hagiwara et al. in order to enhance heat shielding properties (Ohmoto et al., paragraphs [0049] and [0143]). It is noted that Hagiwara et al. also disclose heat shielding compounds such as tin-doped indium oxide particles in the resin layer which along with the second and third layer of Ohmoto et al. would contribute to further enhancing heat shielding properties. The resulting structure of Hagiwara et al. in view of Ohmoto et al. has the first layer being arranged on a first surface side of the second layer and the third layer being arranged on a second surface side opposite to the first surface side of the second layer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 8,221,535) in view of Fukatani et al. (US 2006/0110593).
Hagiwara et al. is relied upon as disclosed above.
Regarding claim 15, Hagiwara et al. teaches further comprising additives including light stabilizers (col. 15, lines 11-13) i.e. ultraviolet ray screening agent but fail to teach the specific type of ultraviolet ray screening agent.
However, Fukatani et al. teaches interlayer film comprising heat shielding particles (See Abstract, paragraph [0038]) and further comprising an ultraviolet ray screening agent, the ultraviolet ray screening agent comprising at least one of platinum particles coated with silica and palladium particles coated with silica (paragraphs [0056]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an ultraviolet ray screening agent in the interlayer film of Hagiwara et al. in order to suppress deterioration of the interlayer film (Fukatani et al., paragraphs [0061]-[0062]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 8,221,535) in view of Smith et al. (US 2012/0160304).
Hagiwara et al. is relied upon as disclosed above.
Regarding claim 16, Hagiwara et al. teaches further comprising a light stabilizer (col. 15, lines 11-13) but fail to teach the specific type of light stabilizer as claimed.
However, Smith teaches an interlayer film for laminated glass (See Abstract) further comprising a light stabilizer, the light stabilizer comprising a hindered amine light stabilizer in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a light stabilizer in the interlayer film of Hagiwara et al. in order to provide light stability (Smith, paragraph [0032]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US 8,221,535) in view of Tsunoda et al. (US 10,363,721).
Hagiwara et al. is relied upon as disclosed above.
Regarding claims 17 and 18, Hagiwara et al. teaches further comprising additives (col. 15, lines 11-16) but fails to teach further comprising (1) a pigment or a dye, and (2) a fluorescent brightening agent and at least one of a naphthalocyanine compound and an anthracyanine compound.
However, Tsunoda et al. teaches an interlayer film for laminated glass (See Abstract) further comprising additives such as (1) a pigment or a dye, and (2) a fluorescent brightening agent (col. 18, lines 29-37) and at least one of a naphthalocyanine compound and an anthracyanine compound (col. 12, lines 11-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a pigment or a dye, and a fluorescent brightening agent in the interlayer film of Hagiwara et al. in order to enhance anti-glare properties (Tsunoda et al., col. 1, lines 32-35) and to include at least one of a naphthalocyanine compound and an anthracyanine compound in the interlayer film of Hagiwara et al. in order to further heighten the heat shielding properties of the interlayer film and laminated glass (Tsunoda et al., col. 12, lines 21-26).
Response to Arguments
Applicant's arguments filed 09/29/21 have been fully considered but they are not persuasive.
Applicant amended claim 1 to delete amount of the phosphorus compound and include first layer containing “i) a polyvinyl butyral resin, ii) a plasticizer, which is selected from the group consisting of triethylene glycol di-2-ethylhexanoate, triethylene glycol di-2- ethylbutyrate and dioctyl adipate, in a content of 26 to 60 parts by weight relative to 100 parts by weight of the polyvinyl butyral resin contained in the first layer, and iii) heat shielding particles, which are selected from the group consisting of tin-doped indium oxide particles, antimony-doped tin oxide particles, particles of carbon black and cesium-doped tungsten oxide particles, in a content of 0.01 to 1 % by weight in 100% by weight of the first layer” and cancelled claims 2 and 4-6. Applicant also added new claims 17-18.
Applicant points to paragraphs [0064]-[0065] of Amano et al. and argues that the effects that are exerted by using a polyoxyalkylene group or a silane compound having a polyoxyalkylene group in Amano et al. differ from the effects achieved in the present invention. Further, Hatta et al. and Amano et al. fail to recognize the significance and/or technical meaning of the existence of a polyoxyalkylene group in a phosphorus compound and/or a silsesquioxane having a polyoxyalkylene group.
However, it is not necessary for the cited prior art to achieve the same effects as the present invention in order to be properly applied against the present claims. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant argues that the significance and/or technical meaning of the existence of a polyoxyalkylene group in a phosphorus compound can be understood through a comparison of Examples 1-8, 16, and 24-29 with Comparative Examples 2-7 of the present Patent Application Publication and the Rule 1.132 Declaration submitted June 5, 2020. The significance and/or technical meaning of the existence of a polyoxyalkylene group in a silsesquioxane is particularly evidenced by a comparison of Examples 17-20, 22, and 23 of the present specification with Comparative Example 7 of the Rule 1.132 Declaration submitted June 5, 2020.
However, since the present claims have now been amended to omit the amount of phosphorus compound, the data is again not commensurate in scope with the scope of the present claims. Specifically, the data uses specific amounts of phosphorus compound, e.g. 0.7% to 3.5% by weight, while the claim is open to any amount of phosphorus compound. It is suggested the claim is amended to include the phosphorus compound having amount of 0.7% to 3.5% by weight.
Further, in light of the newly found reference of Ohmoto et al., it is noted that even if the claim is amended as suggested in paragraph 58 above, the data would not overcome Ohmoto et al. given that Ohmoto et al. already recognizes the criticality of using a phosphorus compound and there is no data establishing the criticality of the claimed amount of the phosphorus compound. For example, if Applicant were to amend to include the phosphorus compound having amount of 0.7% to 3.5% by weight and then provide two additional comparative examples with an amount of phosphorus compound 	below and above the claimed range and that is within the range disclosed by Ohmoto et al. the data could be persuasive to overcome the Ohmoto et al. reference.
Applicant argues that the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
However, the only issue remaining with the data is that the data uses specific amounts of phosphorus compound, e.g. 0.7% to 3.5% by weight, while the claim is open to any amount of phosphorus compound. Therefore, given that there is no amount of phosphorus recited in the present claims, no trend can be established.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787